FILED
                             NOT FOR PUBLICATION                            JAN 23 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SALVADOR ALCALA-URVINA, a.k.a.                   No. 12-74206
Salvador Urvina,
                                                 Agency No. A092-786-651
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Salvador Alcala-Urvina, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for abuse

of discretion, Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir. 2004), amended

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by 404 F.3d 1105 (9th Cir. 2005), we deny in part and dismiss in part the petition

for review.

      The BIA did not abuse its discretion in denying Alcala-Urvina’s motion to

reconsider, where the motion failed to identify any error of fact or law in the BIA’s

prior decision dismissing his appeal. See 8 C.F.R. § 1003.2(b)(1) (a motion to

reconsider must identify errors of fact or law in a prior decision); see also Ma v.

Ashcroft, 361 F.3d 553, 558 (9th Cir. 2004).

      We lack jurisdiction to review any challenge to the BIA’s June 18, 2012,

order dismissing Alcala-Urvina’s appeal because this petition is not timely as to

that order. See 8 U.S.C. § 1252(b)(1) (petitions for review must be filed within 30

days of the final order of removal).

      We lack jurisdiction to review Alcala-Urvina’s claim that the immigration

judge abused her discretion in denying his request for a fourth continuance,

because he failed to raise that issue before the BIA in his motion to reconsider and

thereby failed to exhaust his administrative remedies. See Tijani v. Holder, 628
F.3d 1071, 1080 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    12-74206